Exhibit 10.1

 

   March 9, 2012

Mr. David Hillman

315 West 86th Street, Apt. 8A

New York, NY 10024

Dear David:

This letter confirms our mutual agreement (“Agreement”) regarding the cessation
of your employment at Dial Global, Inc. (previously Westwood One, Inc.) and its
subsidiaries (the “Company” or “DG”). Capitalized terms used but not defined
herein shall have the meaning set forth in your employment agreement with
Westwood One, Inc. effective as of October 14, 2004 (as amended, supplemented or
restated to date, the “Employment Agreement”). For purposes hereof, “Related
Entity” or “Related Entities” means all subsidiaries of the Company as of the
date hereof, including any entity that directly or indirectly controls (as such
term is defined in the Employment Agreement), is controlled by, or is under
common control with the Company.

1. This confirms the cessation of your employment with DG effective as of
March 9, 2012 (the “Termination Date”). You acknowledge the termination of your
Employment Agreement effective on the stated expiration date of December 31,
2011 and your resignation from all offices and directorships of DG effective on
the Termination Date. You also acknowledge that in the absence of this
Agreement, the Company would have no obligation to make any severance payments
to you under the terms of the Employment Agreement. Notwithstanding the
foregoing, as part of your termination and contingent upon your executing and
not revoking this Agreement as set forth in Section 6 below, DG shall provide
you with the following:

 

  (a)

payment of an amount equal to twelve (12) months’ pay at the rate of your
current annual base salary of $450,000, to be paid over a twelve (12) month
period beginning on March 15, 2012 and continuing through March 14, 2013 (the
“Severance Period”) on a schedule that mirrors the Company’s then effective
payroll practices;

 

  (b)

the portion of the stock option awarded to you on February 12, 2010 (the “2010
Stock Option”) that remains unvested (i.e., 50,000 of 150,000 shares) that are
scheduled to vest on February 12, 2013 shall vest on the Termination Date and
the period in which to exercise the 2010 Stock Option shall be extended through
March 9, 2013; and

 

  (c)

subject to your timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) with respect to
the Company’s group health insurance plans in which you participated immediately
prior to the Termination Date, DG shall reimburse you for the cost of your
continued group health insurance coverage pursuant to COBRA through March 9,
2013.



--------------------------------------------------------------------------------

David Hillman

March 9, 2012

Page 2

Any payments provided to you herein shall be reduced by appropriate deductions
for federal, state, local taxes and all other appropriate deductions and shall
be paid in accordance with DG’s normal payroll policies and policies and
practices. You acknowledge that you have been paid all compensation, in cash or
otherwise, due to you from DG pursuant to and in accordance with your Employment
Agreement or otherwise, and except as set forth above, you shall not receive any
other compensation in cash, salary, commission, draw or otherwise following the
Termination Date. Your right to receive, and the Company’s obligation to pay,
the payments contained in this Section 1 shall not arise until the Effective
Date of this Agreement and shall further depend upon your compliance with this
Agreement including your returning of the Company’s property as described in
Section 9 herein. You acknowledge and agree that the payments provided to you
herein exceed any payment, benefit, or other thing of value to which you might
otherwise be entitled under any policy, plan or procedure of the Company and/or
any agreement between you and the Company, including without limitation your
Employment Agreement.

2. For good and valuable consideration received in connection with your
cessation of employment with the Company, you do hereby release and forever
discharge and covenant not to sue the Company, the Related Entities and their
respective parent companies, subsidiaries and affiliates and such entities’
respective directors, officers, members, partners, managers, employees, agents,
representatives, stockholders, successors and assigns (both individually and in
their official capacities) and its and their predecessors or successors
(collectively, the “Releasees”), from any and all actions, causes of action,
covenants, contracts, claims, demands, suits, and liabilities whatsoever, which
you ever had or now have or which you or any of your heirs, executors,
administrators and assigns hereafter can, shall or may have by reason of or
relating to your employment with the Company as of the effective date of this
Agreement.

By signing this Agreement, you are providing a complete waiver of all claims
against the Releasees that may have arisen, whether known or unknown, up until
the Effective Date (as defined in Section 6). This includes, but is not limited
to, claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967 (including the
Older Workers Benefit Protection Act) (the “ADEA”), the Americans With
Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the Family
and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the California Labor
Code, California Fair Employment and Housing Act, the New York State Human
Rights Law, the New York City Human Rights Law, the Employee Retirement Income
Security Act of 1974 (“ERISA”) (except as to claims pertaining to vested
benefits under employee benefit plans covered by ERISA and maintained by the
Releasees), and all applicable amendments to the foregoing acts and laws, or any
common law, public policy, contract (whether oral or written, express or
implied) or tort law, and any other local, state or Federal law, regulation or
ordinance having any bearing whatsoever on the terms and conditions of your
employment. This Agreement shall not, however, constitute a waiver of: (a) your
rights under any employee benefit plan currently maintained by the Company;
(b) your rights under the Employment Agreement intended to survive your
termination of employment; (c) your rights under the Company’s certificate of
incorporation, By-Laws, insurance policies or other written agreements with
respect to indemnification; and (d) any claims to enforce rights arising under
the ADEA or other civil rights statute after the Effective Date.



--------------------------------------------------------------------------------

David Hillman

March 9, 2012

Page 3

3. For good and valuable consideration provided herein, you hereby (a) reaffirm
your obligations under Section 8 (No Conflict of Interest; Proper Conduct),
Section 9 (Confidential Information and the Results of Services), Section 11
(Work for Hire) and Section 12 (Communications Act of 1934) of the Employment
Agreement, including that you specifically acknowledge and agree that the time
period during which you will be paid severance by the Company after the
Employment Period shall continue through the end of the Severance Period and
that you shall be prohibited from engaging in Restricted Activities during the
Severance Period, (b) agree that for the purpose of Section 7 of the Employment
Agreement, the cessation of your employment hereunder shall be considered a
termination of employment under Section 7(d) of your Employment Agreement,
(c) acknowledge that the obligations under Sections 8, 9, 11 and 12 of the
Employment Agreement set forth above shall remain in full force and effect, and
(d) understand that such sections shall be fully enforceable in accordance with
the terms and conditions of the Employment Agreement following your termination
of employment with the Company. For purposes hereof, the term “Restricted
Activities” shall be modified to consist of: (i) soliciting DG’s customers,
employees and on-talent (including Affiliates and Sponsors as such terms are
defined in your Employment Agreement), and (ii) providing services, engaging or
participating in the network radio business, directly or indirectly, in any
manner whatsoever, through and including the period eighteen (18) months from
the Termination Date. You agree that providing services to, including being
employed in any capacity as an employee or providing consulting services to,
Cumulus Media or Clear Channel Communications would be deemed a violation of
this clause (ii). In addition, the term “Affiliate” shall be modified to delete
the words “traffic” and “weather” from such definition.

By your signature hereto you acknowledge that you have reviewed such Sections
above in connection with your review of this Agreement and understand the
restrictions contained therein. You agree that the limitations set forth therein
on your rights are reasonable and necessary for the protection of DG. In this
regard, you specifically agree that the limitations as to period of time and
geographic area, as well as all other restrictions on your activities specified
therein, are reasonable and necessary for the protection of DG. The parties
hereto agree that the remedy at law for any breach of your obligations under
those Sections of the Employment Agreement would be inadequate and that DG shall
be entitled to injunctive or other equitable relief (without bond or
undertaking) in any proceeding which may be brought to enforce any provisions of
those Sections.

4. You further agree, promise and covenant that, to the maximum extent permitted
by law neither, you, nor any person, organization, or other entity acting on
your behalf has or will file, charge, claim, sue, or cause or permit to be
filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Releasees
involving any matter occurring in the past up to the date of this Agreement, or
involving or based upon any claims, demands, causes of action, obligations,
damages or liabilities which are the subject of this Agreement. This Agreement
shall not affect your rights under the Older Workers Benefit Protection Act to
have a judicial determination of the validity of this Agreement and does not
purport to limit any right you may have to file a charge under the ADEA or other
civil rights statute or to participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency. This Agreement does, however, waive and release any right to recover
damages under the ADEA or other civil rights statute.



--------------------------------------------------------------------------------

David Hillman

March 9, 2012

Page 4

5. You have been given 45 days to review this Agreement and have been given the
opportunity to consult with legal counsel, and you are signing this Agreement
knowingly, voluntarily and with full understanding of its terms and effects, and
your voluntarily accept the consideration contained herein for the purpose of
making full and final settlement of all claims referred to above. If you have
signed this Agreement prior to the expiration of the 45 day period, you have
done so voluntarily. You also understand that you have seven (7) days after
executing to revoke this Agreement, and that this Agreement will not become
effective if you exercise your right to revoke your signature within seven
(7) days of execution. The terms of this Agreement shall not become effective or
enforceable until seven (7) days following the date of its execution by both
parties (the “Effective Date”). You understand and acknowledge that your right
to receive the consideration hereunder, however, is conditioned upon your
execution and non-revocation of this Agreement.

6. Upon the Company’s request (including the Company’s outside counsel and other
professional advisers), subject to other professional commitments, you agree to
respond to inquiries and provide information, cooperation and assistance with
regard to any question, matter or issue in which you had knowledge as a result
of your employment with the Company. In accordance with the foregoing, you shall
provide reasonable assistance to the Company and its Related Entities and their
respective representatives in defense of any claims that may be made against the
Company or any of its Related Entities, and assist the Company and its Related
Entities in the prosecution of any claims that may be made by the Company or any
of its Related Entities, to the extent that such claims may relate to the period
of your employment with the Company. You further agree to promptly inform the
Company if you become aware of any lawsuits involving such claims that may be
filed or threatened against the Company or any of its Related Entities. You also
agree to promptly inform the Company (to the extent you are legally permitted to
do so) if you are asked to assist in any investigation of the Company or any of
its Related Entities or its or their actions, regardless of whether a lawsuit or
other proceeding has then been filed with respect to such investigation, and you
shall not do so unless legally required.

7. You acknowledge that you have not relied on any representations or statements
not set forth in this Agreement.

8. In consideration of the consideration described in Section 1 above and for
other good and valuable consideration, you also hereby specifically waive any
and all rights or claims that you have, or may hereafter have, to reinstatement
or reemployment with DG. Any reemployment shall be at the sole and absolute
discretion of DG.

9. You represent and warrant that you have returned to DG all DG property,
Confidential Information and other tangible confidential information in your
possession and requested by DG (“Property”) including, but not limited to, keys,
computers, pagers, files, agreements, documents, telephones, fax machines and
credentials.

10. By signing this Release, you understand and agree that neither you nor
anyone acting on your behalf will publish, publicize, disseminate, communicate
or cause to be published, publicized, disseminated or communicated, to any
entity or person whatsoever, directly or indirectly, non-public, strategic,
operational (including but not limited to clients, customers and employees) or
confidential (whether implied or stated) information concerning the Company or
your employment with the Company or the cessation thereof, provided, however,
that you may describe and/or communicate your duties, responsibilities and job
title. You agree not to make any statement or take any actions which in any way
disparage or which could harm the reputation and/or goodwill of DG, or in any
way, directly or indirectly, cause or encourage the making of such statements or
the taking of such actions by anyone else. Nothing in this paragraph shall
prohibit you from responding truthfully to a lawfully issued subpoena, court
order, or other lawful request by any regulatory agency or government authority.



--------------------------------------------------------------------------------

David Hillman

March 9, 2012

Page 5

11. The terms of this Agreement, including all facts, circumstances, statements
and documents relating thereto, shall not be admissible or submitted as evidence
in any litigation in any forum except as required by law for any purpose other
than to secure enforcement of the terms and conditions of this Agreement.

12. This Agreement will be governed by and construed in accordance with the laws
of the State of New York, without regard to the choice of law principles
thereof. If any provision in this Agreement is held invalid or unenforceable for
any reason, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included. The parties agree that any
dispute, controversy or claim arising out of this Agreement, except for any
injunctive or equitable relief, shall be finally settled by arbitration in New
York, New York in accordance with the JAMS Employment Arbitration Rules and
Procedures in effect on the date of this Agreement and judgment upon the award
may be entered in any court having jurisdiction thereof. The prevailing party in
any such arbitration shall have the right to collect from the other party its
reasonable costs and necessary disbursements and attorneys’ fees incurred in
enforcing this Agreement.

13. Except as otherwise set forth herein and covenants you agreed that survive
the termination of your employment, this Agreement sets forth the terms and
conditions of your separation of employment with DG, and supersedes any and all
prior oral and written agreements between you and DG, including your Employment
Agreement. This Agreement may not be altered, amended or modified except by a
further writing signed by you and DG.

14. This Agreement may be executed in counterparts, including via facsimile or
electronic mail copy, each of which shall constitute an original, but all of
which together shall constitute one agreement.

15. The failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of the Agreement.

16. If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective in a legal forum, those provisions, terms
and clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon the parties.

17. Although the Company does not guarantee the tax treatment of any payment
hereunder, it is intended that all payments to be paid hereunder shall be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and all provisions of this Agreement shall be construed in a
manner consistent with such intent.



--------------------------------------------------------------------------------

David Hillman

March 9, 2012

Page 6

 

   

Very truly yours,

 

DIAL GLOBAL, INC.

 

Date:   3/9/12     By:   /s/ Spencer L. Brown       Name: Spencer L. Brown      
Title: co-CEO

By signing this Agreement below, you agree to and accept the provisions
contained herein. You certify and acknowledge that you (i) have been advised to
consult with an attorney about this Agreement prior to executing same, (ii) have
read the Agreement, (iii) understand its contents, (iv) are voluntarily entering
into this Agreement free from coercion or duress and (v) agree to be bound by
its terms.

 

Date:   3/9/12       /s/ David Hillman         David Hillman                

 